HORTON, J.,
dissenting: The majority holds the “phase-in” portion of Laws 1999, ch. 17 (Act) unconstitutional and invalidates the statewide property tax portion thereof. Since I am convinced that we must give deference to the legislature on this issue, I would hold that the Act is constitutional as against the “phase-in” challenge.
Most of the majority’s analysis is correct. The legislature has recognized the unconstitutionality of the past method of funding education in this State as held in Claremont School District v. Governor, 142 N.H. 462, 703 A.2d 1353 (1997) (Claremont II). It has followed the expectation expressed in Claremont II to “act expeditiously to fulfill the State’s duty to provide for a constitutionally adequate public education and to guarantee adequate funding in a manner that does not violate the State Constitution.” Id. at 477, 703 A.2d at 1360-61. In doing so, the legislature exercised the invitation in Claremont II to use a “wide latitude” of discretion in choosing the means of raising and disposing of public funds to satisfy the *220constitutional mandate, a particularly legislative function. Id. at 476, 703 A.2d at 1360.
The legislature chose a method that includes disproportionality for a discrete period of time. As the majority correctly states, disproportionality in taxation is unconstitutional and, for this temporary “phase-in” to survive constitutional scrutiny, it must be based on a just reason, serve the general welfare, and not be arbitrary. Based on this standard, the majority holds that the “phase-in” fails constitutional scrutiny, as it finds the “phase-in” does not bear a rational nexus to the purposes stated by the legislature, that the “phase-in” remedy is too broad, and that the “phase-in” provision is too arbitrary to serve the general welfare.
I agree with the majority that the legislature’s remedy involves disproportionality in taxation on a temporary basis and therefore involves a period during which the taxes assessed would be facially unconstitutional. Clearly, if the legislature had proposed a permanent tax discount or extended the “phase-in” over an Unreasonable period, the provision should be stricken. See Opinion of the Justices (School Financing), 142 N.H. 892, 712 A.2d 1080 (1998); Green v. County School Board, 391 U.S. 430, 438 (1968). However, we have no disproportionality consideration in this case, as structured by the majority, other than the “phase-in.” Thus, for the purpose of this case, the remedy enacted by the legislature must be presumed constitutional at the end of the “phase-in” period, since the disproportionality factor terminates at the end of the “phase-in” period. I am intrigued by the issue of whether a facial constitutional flaw may be eliminated over time in a remedy structured to achieve a constitutional end.
It would appear that some corrections over time are permissible. The fact that an unconstitutional situation exists does not mean that all activities thereunder must cease. Brown v. Board of Education, 349 U.S. 294, 300 (1955). In Brown, all the segregated schools were not immediately closed. In our own case, Claremont II, we delayed invalidating the tax system found constitutionally flawed through the end of the 1998 tax year. Claremont II, 142 N.H. at 476, 703 A.2d at 1360. Common sense and practicalities must govern the remedy for constitutional implementation. That does not mean that the remedy can defer such implementation forever or delay such implementation absent a reason for delay, but it leaves room for judicial review of the remedy. The standard appropriate to this review is found in Brown:
In fashioning and effectuating the decrees, the courts will be guided by equitable principles. Traditionally, equity has *221been characterized by a practical flexibility in shaping its remedies and by a facility for adjusting and reconciling public and private needs.
While giving weight to these public and private considerations, the courts will require that the defendants make a prompt and reasonable start toward full compliance .... Once such a start has been made, the courts may find that additional time is necessary to carry out the ruling in an effective manner. The burden rests upon the defendants to establish that such time is necessary in the public interest and is consistent with good faith compliance at the earliest practicable date.
Brown, 349 U.S. at 300. Milliken v. Bradley, 433 U.S. 267 (1977), added another valid standard:
[T]he federal courts in devising a remedy must take into account the interests of state and local authorities in managing their own affairs, consistent with the Constitution.
Id. at 280-81. Thus, I would look to an equitable review of the proposed “phase-in.” See Serrano v. Priest, 487 P.2d 1241, 1266 (Cal. 1971) (orderly transition from an unconstitutional to a constitutional system of school financing); Horton v. Meskill, 486 A.2d 1099, 1111 (Conn. 1985) (equitable principles taking into account the possibility of embarrassment to the operations of government); Tenn. Small School Systems v. McWherter, 894 S.W.2d 734, 738-39 (Tenn. 1995) (an equal protection case, approving phase-in over five years); cf. McDuffy v. Sec’y of Exec. Off of Educ., 615 N.E.2d 516, 556 (Mass. 1993) (declining to hold local property tax for funding education unconstitutional, but requiring appropriate legislative action within reasonable time).
Guided by these principles, I would hold that the “phase-in” of the State property tax in the donor towns is a proper part of the remedy and permissible if it meets the standards set forth above. I read these standards as requiring that:
1. The legislature make a prompt and reasonable start;
2. The State show that a time delay is necessary for the public interest;
3. The proposed remedy be consistent with good faith compliance at the earliest practicable date; and
*2224. The proposed remedy be consistent with the interest of the State to manage its own affairs consistent with the constitution.

I. Prompt and Reasonable Start

Although there has been some wringing of hands about the time involved in the legislative process and, arguably, the legislature missed its court imposed deadline for fashioning a remedy, it is obvious that an enormous amount of effort has been expended on resolving this constitutional crisis. It is hard enough to reach a resolution among the five justices on this court. I can only imagine what it must be like for a massive legislature and a Governor with different ideas to reach agreement. I would hold that the legislature made a prompt and reasonable start and has proceeded in good faith and remarkable patience to fashion the remedy before us.

II. Time Delay Necessary in the Public Interest

The legislature provided a statement of reasons for the “phase-in” and in its opinion the “phase-in” was necessary. Absent a finding that the legislature’s statement of reasons is pretextual or made in bad faith, I would accept it at face value and defer to the legislature’s opinion of necessity.
This court has often stated that it is not the function of the judicial branch of the government to pass on the wisdom, desirability and expediency of statutes enacted by the Legislature. ... It has also been the practice of this court to presume that a legislative act is constitutional and not to declare it invalid except on unescapable grounds.
Niemiec v. King, 109 N.H. 586, 587, 258 A.2d 356, 358 (1969) (quotations and citations omitted). “[CJourts will never declare a statute void unless the nullity and invalidity of the act are placed, in their judgment, beyond all reasonable doubt.” Petition of Boston & Maine Corp., 109 N.H. 324, 325, 251 A.2d 332, 335 (1969) (citations omitted). The majority appears to accept the statement of reasons but substitutes its own opinion of necessity and its own remedial policy.
The legislature found and articulated a problem, painted its remedy with a broad brush, and eased the pain for taxpayers beyond the stated target in its statement of reasons. That does not convince me, beyond a reasonable doubt, of the nullity or invalidity of the statute; nor would I construe this as an unescapable ground to declare it invalid, any more than I would construe the interest and *223dividends tax exemption under RSA 72:5 invalid for benefiting people who have no need for tax relief. 1 would suggest that, giving proper deference to the legislature on its factual findings and assessment of need and granting that the fashioning of the remedy is a uniquely legislative policy matter, a showing of necessity in the public interest for the time delay has been made.
The majority attacks the remedy fashioned by the legislature as too broad in light of the legislature’s findings, not bearing a reasonable nexus to the perceived harm, and based on an unreasonable distinction. It reads the statutory statement narrowly to say that the harm is foreclosures, bankruptcies, and similar economic consequences. It reduces the affected class to a small number and concludes that the only distinction discernable is solely geographic.
Reading the statement with an eye to constitutionality, I would find it to say that the concern is economic impact of any degree caused by suddenly paying a new tax, not offset by a reduction in taxes. I would also find that the classes involved are those who will incur economic impact versus those who will see no adverse tax consequences. Presumably, taxpayers subject to the full $6.60 per thousand will receive an economic benefit of at least that much. There will be little or no economic impact on them. Those who are paying the new tax, uncompensated, may well be entitled to the temporary relief of the “phase-in.” Thus, the classification is not purely geographic. The geography is incidental to the legislature’s classification. The geographic element arises by virtue of our tax system. The legislature feared the impact of sharp tax increases and rationally moved to address this hardship.

III. Consistency with Good Faith Compliance at the Earliest Practicable Moment

The legislature provided what it determined to be adequate funding for the schools of this State, and coming up with the money is a work in progress. The good faith and timeliness concerning us in this case is the five-year graduated phase-in of the full $6.60 per thousand statewide property tax and its application to donor town taxpayers. Again, granting proper deference to the legislature, 1 find no bad faith in this remedy and would hold that five years, albeit at the outside limit of reasonability, is within legislative discretion. Compare Tenn. Small School Systems, 894 S.W.2d 734 (five years approved) with Green, 391 U.S. 430 (fourteen years too long). The legislature said that five years is practical to remedy the perceived problem. I would hold that this is the earliest practicable date.

*224
IV. Management of State’s Affairs under the Constitution

Under our constitution, this is essentially a separation of powers issue. Whose call is the remedy? Under Claremont II, it was left to the legislature. This cdurt’s review is necessarily limited. As this court previously stated:
It has always been the practice in this jurisdiction to follow the universally accepted doctrine that the constitutionality of an act passed by the coordinate branch of the government is to be presumed. It will not be declared to be invalid except upon unescapable grounds.
Musgrove v. Parker, 84 N.H. 550, 551, 153 A. 320, 321 (1931). The legislature is charged with creating a cure and has considerable latitude to effect a remedy. I would hold that the “phase-in” is consistent with the interest of the State in managing its affairs under the State Constitution. Accordingly, the proper branch of government, under the constitution, performed the management.
For the reasons stated, I respectfully dissent from the majority and would find the Act constitutional against the “phase-in”' challenge.